Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 19, 31, 33 and 37-39 are pending in the application. Claims 19, 31, 33 and 37-39 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6th, 2022 has been entered.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on October 6th, 2022.

Response to Amendment / Argument
Applicant’s arguments have necessitated changes to the 103 and ODP rejections; however, Applicant’s arguments will be addressed as they relate to the rejections below. Regarding the rejection under 35 USC 103, Applicant refers to an article by Linares et al. for a teaching of an inverted U-shaped dose-response curve. Applicant therefore suggests that “dosing of CBD is complex and non-linear” and it would not be obvious to start with known dosages to arrive at claimed limitations. If epilepsy had not been treated previously with CBD, Applicant’s argument would carry more weight; however, the secondary reference by Guy et al. teaches dosages that are effective for treating epilepsy and the primary references teaches improved bioavailability. Even if a person of skill would assume that epilepsy would also have an inverted U-shaped dose-response curve, the rationale is still the same. Using a source of CBD with enhanced bioavailability would involve using a lower dose that was previously known for the same condition. Regardless, MPEP 2143.02(III) states:
Whether an art is predictable or whether the proposed modification or combination of the prior art has a reasonable expectation of success is determined at the time the invention was made. Ex parte Erlich, 3 USPQ2d 1011, 1016 (Bd. Pat. App. & Inter. 1986)

Since Linares et al. is not prior art, the reference is not found persuasive regarding an expectation of success under 35 USC 103. Even if Applicant were to provide the references cited by Linares et al. regarding additional conditions for which CBD bell-shaped dose response curves are observed, the implication would still be the same and consistent with the conclusion made by Linares et al. on page 12: “In addition, these results indicate that the optimal dose of CBD could depend on the condition, which highlights the need to test different doses when planning human and animal studies.” Guy et al., however, have addressed dosages in types of epilepsy and provide a starting point and range for optimization when using more bioavailable sources of CBD.
Further on page 5 of the response, Applicant discusses a reference by Devinsky et al. and asserts “This indicates that obtaining a CBD-based formulation which can effectively treat epilepsy is not predictable.” This is not found persuasive especially since the NPL article does not represent the state of the art at the time of filing. On page 10, Devinsky et al. state “Several of the authors are currently initiating a study to determine the tolerability and optimal dose of CBD in children with DS and LGS.” The results of the noted study formed the basis of the secondary reference cited under 35 USC 103 where the authors demonstrate that the diseases can be successfully treated with CBD. Accordingly, the rationale under 35 USC 103 is still the same as discussed above, i.e. using a source of CBD with improved bioavailability using lower dosages than have been previously used with success.
Applicant does not argue the double patenting rejections separately, but the issue of dose optimization is especially relevant to U.S. Patent No. 11,458,207 which is generic to treating epilepsy using any dose and where dependent claim 7 recites a dose of between 1 mg and 1 g. Arriving at the instantly claimed subject matter only appears to be optimizing the dosage within the scope of the issued patent. Since prior art and issued patents are presumed to be operable and enabled, the instant claims are deemed to be obvious embodiments of the claims of the patent.
All other rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 19, 31, 33 and 37-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent PGPub No. 2015/0265720 A1 by Levine et al. in view of U.S. Patent PGPub No. 2015/0359755 A1 by Guy et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Levine et al. teach (page 11, claim 1) compositions comprising “at least one protein-bound cannabinoid bound to a plasma protein.” As examples of proteins, the prior art teaches the following on page 11:

    PNG
    media_image1.png
    192
    596
    media_image1.png
    Greyscale

Regarding the cannabinoids, the prior art teaches the following on page 11:

    PNG
    media_image2.png
    86
    594
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    82
    589
    media_image3.png
    Greyscale

The prior art teaches various cannabinoids including Applicant’s elected species of CBD. Regarding utility of the prior art products, the prior art teaches methods of treating diseases on page 10 as part of paragraph [0131] including pain, “epileptic attacks or generalized epilepsy;” etc., where Applicant’s elected species is epilepsy.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art generally teaches a method of administrating to a subject a therapeutically effective amount of a composition comprising at least one cannabinoid bound to a plasma protein or portion thereof but does not teach the instantly claimed dosage ranges.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Levine et al. teach the following on page 2:

    PNG
    media_image4.png
    218
    596
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    193
    595
    media_image5.png
    Greyscale

Levine et al. teach improved properties such as enhanced bioavailability such that a person having ordinary skill in the art would expect that a lower dosage would be required to produce a similar biological effect. 
Levine et al. further teach effectiveness at lower doses for protein-bound cannabinoids relative to raw extract in the following assay on page 9:

    PNG
    media_image6.png
    356
    713
    media_image6.png
    Greyscale

Accordingly, a person having ordinary skill in the art in making and using the methods of the prior art would have been motivated to at least start with dosages that have been demonstrated for a given condition and lower the dosage of the cannabinoid being administered with a reasonable expectation that the enhanced bioavailability taught by Levine et al. would provide similar results at a lower dosage and with the added benefit of administering less active agent to avoid any potential side effects. As an example of conditions for which a cannabinoid within the scope of Levine et al. has been taught to be useful, Guy et al. teach (title) “Cannabinoids in the Treatment of Epilepsy” and further teach application in Dravet Syndrome and Lennox-Gastaut syndrome on page 3 (paragraph [0046]) that are recited in instant claim 33 and would further meet the limitation of “epilepsy” as found in claim 19. Guy et al. further teach the following dosages on page 2:

    PNG
    media_image7.png
    200
    717
    media_image7.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have been familiar with dosages that have been used for certain epilepsies when using CBD and therefore would have been motivated to use dosages lower than those reported by Guy et al. Regarding the limitations of dosages of various claims, Guy et al. teach starting with a low dose (5 mg/kg/day) in paragraphs [0071]-[0072] and gradually increasing such that a person having ordinary skill in the art would have similarly been motivated to start with lower doses of CBD where the upper limit of claim 19 (and the dose recited in claim 37) corresponds to 2.5 mg/kg/day relative to the starting dose of Guy et al. of 5 mg/kg/day. Furthermore, the potential patient sizes falling within the scope of claim 31 for a dose of 2.5 mg/kg/day would be ~ 13 kg to ~ 40 kg, similarly overlapping with the size of patients expected to have childhood epilepsies. The same rationale would apply to claim 38 referring to the upper limit of claim 31. Regarding instant claims 33 and 39, the lower end of the dosage taught by Guy et al. would correspond to 35 mg/kg/week and where dosages were increased to a dose corresponding to 175 mg/kg/week (25 mg/kg/day); however, as discussed above a person having ordinary skill in the art would expect a lower dose to be required with an increased bioavailability. In this situation, determining an optimum dosage would require routine optimization within the level of skill in the art. See MPEP 2144.05 regarding similar ranges, amounts, and proportions. 
	Regarding the newly added limitation of potency, the rationale above involves a teaching in the primary reference of improved bioavailability along with an expectation of obtaining similar results with a lower dosage, which would meet the limitation of improved potency.
	Regarding evidence found in the specification, Applicant presents Examples 2a and 2b on pages 7 and 8 regarding improved results when administered to mice. MPEP 716.02(c) states the following:
"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)

In this situation, Levine et al. teach improved bioavailability and lowering dosages. Accordingly, the evidence found in the specification is not deemed to constitute unexpected results. The same rationale would apply to the limitation regarding potency where the prior art teaches enhanced bioavailability and obtaining improved potency is the expected benefit.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1 of 2) Claims 19, 31, 33 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,653,787 in view of U.S. Patent PGPub No. 2015/0265720 A1 by Levine et al. and in further view of U.S. Patent PGPub No. 2015/0359755 A1 by Guy et al. The claims of the patent are directed to tablets or capsules comprising a phyto-cannabinoid bound to a protein. The subject matter of the claims of the patent is the subject matter that serves as the basis of the rejection under 35 USC 103 above, which is incorporated here by reference. Accordingly, the instant claims are deemed to be obvious in view of the claims of the patent for the reasons under 35 USC 103.

(2 of 2) Claims 19, 31, 33 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,458,207 in view of U.S. Patent PGPub No. 2015/0265720 A1 by Levine et al. and in further view of U.S. Patent PGPub No. 2015/0359755 A1 by Guy et al. The claims of the patent are directed to methods of treating diseases using a cannabinoid bound to a protein. The subject matter of the claims of the patent is the subject matter that serves as the basis of the rejection under 35 USC 103 above, which is incorporated here by reference. Accordingly, the instant claims are deemed to be obvious in view of the claims of the patent for the reasons under 35 USC 103. The issue of routine optimization cited under 35 USC 103 is especially relevant to U.S. Patent No. 11,458,207 which is generic to treating epilepsy using any dose and where dependent claim 7 recites a dose of between 1 mg and 1 g. Arriving at the instantly claimed subject matter only appears to be optimizing the dosage within the scope of the issued patent. See MPEP 2144.05(II)(A): "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since prior art and issued patents are presumed to be operable and enabled, the instant claims are deemed to be obvious embodiments of the claims of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626